

113 SRES 262 ATS: Supporting the goals and ideals of suicide prevention awareness.
U.S. Senate
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 262IN THE SENATE OF THE UNITED STATESSeptember 26, 2013Mr. Donnelly (for himself, Mr. Isakson, Mr. Begich, Mr. Boozman, Mr. Chambliss, Ms. Hirono, and Mr. Tester) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals and ideals of suicide
		  prevention awareness.Whereas suicide is the tenth leading cause of all deaths
			 in the United States and the second leading cause of death among individuals
			 between the ages of 10 and 34;Whereas, on average, there is a death by suicide in the
			 United States every 13.7 minutes;Whereas an estimated 6,000,000 individuals in the United
			 States are survivors of suicide, meaning they have lost a loved one to
			 suicide;Whereas suicide is a leading noncombat cause of death
			 among members of the Armed Forces;Whereas, on average, 22 veterans are lost to suicide in
			 the United States each day;Whereas the Joshua Omvig Veterans Suicide Prevention Act
			 (Public Law 110–110; 121 Stat. 1031) was enacted in 2007 to establish a
			 comprehensive program for suicide prevention among veterans;Whereas the Veterans Crisis Line, which was established
			 under the Joshua Omvig Veteran Suicide Prevention Act, has received more than
			 890,000 telephone calls and facilitated more than 30,000 life-saving
			 rescues;Whereas the stigma associated with mental illness and
			 suicidality works against suicide prevention by discouraging individuals at
			 risk of suicide from seeking life-saving help and further traumatizes survivors
			 of suicide;Whereas 90 percent of the individuals who die by suicide
			 have a diagnosable psychiatric disorder at the time of death;Whereas many suicides are preventable; andWhereas September is National Suicide Prevention Awareness
			 Month: Now, therefore, be itThat the Senate—(1)supports the
			 goals and ideals of National Suicide Prevention Awareness Month;(2)supports efforts
			 during National Suicide Prevention Awareness Month to raise awareness and
			 improve outreach to individuals at risk for suicide, especially such efforts
			 addressed to veterans and members of the Armed Forces; and(3)encourages the
			 people of the United States to learn more about the warning signs of suicide
			 and how each person can help prevent suicide and promote mental health.